07-3796-ag; 08-4840-ag
Luna v. Holder; Thompson v. Holder


                             United States Court of Appeals
                                                   FOR THE
                                             SECOND CIRCUIT


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl
Street, in the City of New York, on the 22nd day of October, two thousand ten,

Present:
                  Guido Calabresi,
                  Rosemary S. Pooler,
                  Denny Chin,
                       Circuit Judges.
WORKLIS LUNA,

                                     Petitioner,

                  v.                                            07-3796-ag

ERIC H. HOLDER, JR., United States Attorney General,

                        Respondent.
_______________________________

TASMANN ANTHONY THOMPSON,

                                     Petitioner,

                  v.                                              08-4840-ag

ERIC H. HOLDER, JR., United States Attorney General,*

                        Respondent.
_______________________________

         It is hereby ORDERED that the opinion issued on September 3, 2010 is withdrawn.


                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




         *
        Eric H. Holder, Jr., is automatically substituted as the respondent in both of the above-
captioned cases pursuant to Federal Rule of Appellate Procedure 43(c)(2).